CORNELL, J.
The motion is granted in the following respects because the matter referred to as it appears therein is evidential, only, viz., paragraphs 9, 15 and 16 (Cook vs. Packard Motor Car Co., 88 Conn. 590, 592); likewise, with respect to paragraph 20, which alleges elements of damage not allowable in such a cause of action as the complaint describes, to reach which defect a motion to expunge appears to be the proper procedure. Seidler vs. Burns, 84 Conn. 111, 113.
The reason for expunging paragraphs 9, 15 and 16, as noted supra, is only because as they appear, they are evidential. It *220may be that their purport would have a proper place in the complaint if so alleged as not to be open to the criticism under' lying the motion.